  Case 1:20-cv-04844-NGG-CLP Document 27 Filed 10/15/20 Page 1 of 2 PageID #: 717




                                          STATE OF NEW YORK
                                    OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                               DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                   LITIGATION BUREAU

                                        Writer’s Direct Dial: (212) 416-8029
    By ECF                                     October 15, 2020
    Hon. Nicholas G. Garaufis
    United States District Judge
    Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, NY 11201
            Re:     The Roman Catholic Diocese of Brooklyn, New York v. Cuomo
                    20-cv-4844 (E.D.N.Y.) (NGG-CLP)
    Dear Judge Garaufis:
            This Office represents Governor Andrew M. Cuomo, Defendant in the above-referenced
    matter. I write in response to Plaintiff’s counsel’s letter filed yesterday, October 14, 2020 (ECF
    No. 26), objecting to Defendant’s witness, Bryon Backenson, Deputy Director of the New York
    State Department of Health’s Division of Immunology, at today’s hearing. Because Defendant
    filed the declaration of Debra Blog, Director of the Division of Immunology (ECF No. 20),
    Plaintiff’s counsel argues that “Either Dr. Blog should have to testify, or else her declaration and
    the exhibits attached to it should be stricken from the record.” He is mistaken.

            It is well-settled in this Circuit that affidavits of non-testifying witnesses, depositions, and
    live testimony may be considered by a district court in determining whether to grant or deny a
    preliminary injunction. Courts “routinely consider hearsay evidence in determining whether to
    grant preliminary injunctive relief,” including affidavits, depositions, and sworn testimony.
    Mullins v. City of New York, 626 F.3d 47, 52 (2d Cir. 2010) (collecting cases); accord Park
    Irmat Drug Corp. v. Optumrx, Inc., 152 F. Supp. 3d 127, 132 (S.D.N.Y. 2016) (citation omitted)
    (explaining that in deciding a motion for a preliminary injunction, a “court may consider the
    entire record[,] including affidavits and other hearsay evidence”). As the Supreme Court has
    observed, “the decision of whether to award preliminary injunctive relief is often based on
    ‘procedures that are less formal and evidence that is less complete than in a trial on the merits.’ ”
    Mullins, 626 F.3d at 51-52 (quoting Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981)). In
    considering a request for a preliminary injunction, the Court is free to consider depositions,
    sworn testimony, and affidavits that contain hearsay. See, e.g., Juniper Entm’t, Inc. v.
    Calderhead, No. 07-CV-2413, 2007 WL 9723384, at *8 (E.D.N.Y. Sept. 29, 2007). The
    admissibility of hearsay under the Federal Rules of Evidence goes to weight, not preclusion, at
    the preliminary injunction stage. Mullins, 626 F.3d at 52. To hold otherwise would be at odds
    with the summary nature of the remedy and would undermine the ability of courts to provide
    timely provisional relief. Id.



                    28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● WWW.AG.NY.GOV
Case 1:20-cv-04844-NGG-CLP Document 27 Filed 10/15/20 Page 2 of 2 PageID #: 718

 Hon. Nicholas G. Garaufis
 October 15, 2020                                                                            Page 2


         Also, contrary to Plaintiff’s counsel’s contentions, Plaintiff will not be prejudiced by Mr.
 Backenson’s testimony. Defendant timely identified Mr. Backenson. The Court’s Order of
 October 11, 2020 directed both Defendant and Plaintiff to identify any witness or witnesses the
 parties intend to call by 2:00 p.m. on October 14, 2020, later extended to 4:00 p.m. Per the
 Court’s Order, Defendant identified its hearing witness before 4:00 p.m. Indeed, Plaintiff has
 been provided in advance of the hearing the subject matter and documents that Defendant will
 rely upon. Nor has there been any attempt to “ambush” Plaintiff, rather, Defendant’s need to
 produce this witness resulted from the extreme time frames imposed on the State to gather
 evidence and personnel in opposition to the motion, when the Department of Health is combating
 an unprecedented pandemic. Plaintiff’s letter application should be denied.

        Thank you for Your Honor’s consideration of this matter.


                                               Respectfully submitted,


                                               /s/ Seth J Farber /
                                               Seth J. Farber
                                               Assistant Attorney General
                                               Seth.Farber@ag.ny.gov


 cc: All Counsel (via ECF)
